On Return to Remand

McMILLAN, Judge.
We remanded this cause, 616 So.2d 364, for the trial court to properly sentence the appellant on his conviction of robbery in the third degree. The trial court has now filed its return, which states that the appellant has been resentenced to 10 years' imprisonment, that sentence to run concurrently with the sentence imposed on his conviction of robbery in the first degree. Because the sentence is now within the range prescribed for a Class C felony conviction when the defendant has a single prior felony conviction, the judgment of the *367trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.